Title: Notes on Cabinet Meetings, 2 July 1807
From: Jefferson, Thomas
To: 


                        
                            
                                2 July 1807
                            
                        
                        
                     
                        
                           1807. July 2.
                           prest. all the heads of depamt & Atty Genl. the Proclamation of this day
                            unanimously agreed to. 31. gunboats to be stationed at N. York, 17. at Norfolk. 3. at Charleston. 15. at N. Orleans & 8.
                            building in Western country. they are to have 8. men for the guns, 3 sailors for the sails, & to depend on militia of
                            the place for the rest. a captain for each flotilla. a copy of the proclamn to be inclosed to the Governors.
                        
                        
                           
                           recall all our vessels from the Mediterranean. by a vessel to be sent express. send the Revenge to
                            England, with dispatches to our minister, demanding satisfaction for the attack on the Chesapeake, in which must be
                            included 1. a disavowal of the act & of the principle of searching a public armed vessel, 2. a restoration of the men
                            taken 3. a recall of admiral Barclay. communicate the incident which has happened to Russia. orders had been already
                            issued for a court of enquiry on Barron. the vessels recalled from the Mediterranean are to come to Boston, where may be
                            further orders
                        
                      
                  
                        
                        
                    